Citation Nr: 1543742	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  10-21 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran had active service from May 1987 to November 1989 and December 1991 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  It was subsequently transferred to the RO in Chicago, Illinois.

The issues of entitlement to service connection for plantar fasciitis and a back condition have been raised by the record in a September 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its February 2014 remand, the Board directed the Veteran to undergo a PTSD/mental disorder examination with an appropriate licensed examiner to determine the nature and etiology of any diagnosed psychiatric disability.

In May 2014, the Veteran was scheduled for a VA examination before a licensed clinician, Dr. G.M.  Dr. G.M. indicated that the Veteran "was upset about having to be examined again, so [a] formal exam was not completed."  He provided an opinion based on the Veteran's claims folder, including her medical records.  After the VA examination, the Veteran expressed dissatisfaction with the May 2014 VA examiner.  In that regard, the Veteran claimed that the examiner was biased and did not provide an objective opinion.  She requested that the RO schedule her for another examination before a different examiner.  

In July 2014, the Veteran was scheduled for an examination with a different examiner, but when she discovered that the examiner was male, requested that she be seen by a female examiner.  The only female examiner was a non-licensed clinician, Dr. Black.  Dr. Black provided a medical opinion and concluded, "This C&P examiner is under close supervision status and has staffed the results and clinical findings of this examination with a senior board-certified or licensed clinician."  

The May 2014 VA examiner, while licensed, did not examine the Veteran as directed in the Board's remand.  The July 2014 VA examiner was not licensed.  The AOJ failed to comply with the Board's remand directives in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds the May 2014 and July 2014 VA examination reports inadequate and finds that a remand is necessary for the Veteran to undergo a mental health examination by a licensed examiner.  

The Board reminds the Veteran that she has an obligation to assist VA in the development of her claim.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  If the Veteran chooses not cooperate with the licensed examiner, the Board will have no choice but to proceed with the adjudication of the claim based on the current evidence of record. 

The Board notes that the Veteran has requested consideration under the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  However, since the Veteran's claim was certified to the Board prior to August 2014, the DSM-IV criteria are applicable.  The examiner should provide a medical opinion based on the DSM-IV criteria.  See 80 Fed. Reg. 14308-53 (Mar. 19, 2015).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate licensed examiner to determine the etiology of any diagnosed mental disorder.  (An examination by a non-licensed examiner which is signed off by a licensed examiner will not meet the remand's directive).  The electronic claims file must be made available to, and reviewed by the examiner, and the examiner must note in the report that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The examiner should provide a medical opinion as to the following:

(a)  A diagnosis of PTSD under the DSM-IV should be confirmed or ruled out.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.  If a PTSD diagnosis is made, the examiner must provide an opinion as to the date of onset, and etiology of the Veteran's PTSD.  The examiner must specifically determine (a) whether any currently diagnosed PTSD can be related to the stressors reported by the Veteran and (b) whether these stressors are adequate to support a PTSD diagnosis.  These stressors include but are not limited to the incidents of military sexual trauma as described by the Veteran.  The examiner should address all lay and any medical evidence of record.

Since the Veteran's claim was certified to the Board prior to August 2014, the DSM-IV criteria, and not the DSM-5 criteria, are applicable.  The examiner should provide a medical opinion based on the DSM-IV criteria.  See 80 Fed. Reg. 14308-53 (Mar. 19, 2015).   

(b)  The examiner should explicitly state whether the Veteran meets the criteria for any other diagnosed mental disorders, other than PTSD.  

(c)  For any other diagnosed mental disorders, other than PTSD, opine whether it is clear and unmistakable (obvious, manifest, and undebatable) that these disorder(s) pre-existed active service.  Please provide a complete explanation for the opinion.

(d)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the other diagnosed mental disorders, other than PTSD, WERE NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(e)  If not, opine as to whether any other diagnosed mental disorders, other than PTSD, at least as likely as not (a probability of 50 percent or greater) had their onset in, or is otherwise related to her period of active duty service.  Please provide a complete explanation for the opinion. 

If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.
2.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





